DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             HARRY PIERRE,
                               Appellant,

                                   v.

              CITIZENS PROPERTY INSURANCE CORP.,
                            Appellee.

                             No. 4D20-2542

                         [December 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE19-18284.

  Manny T. Tarich and William Calnan of The Tarich Law Firm, P.A.,
Hollywood, for appellant.

  Kathryn L. Ender and Keoki M. Baron of Lewis Brisbois Bisgaard &
Smith, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.